SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said district court be and it hereby is AFFIRMED.
Plaintiff-Appellant URIC appeals from the grant of defendants’ motion to dismiss his First Amended Complaint and the denial of his cross-motion to further amend the complaint entered on August 21, 2001 in the United States District Court for the Northern District of New York, David N. Hurd, Judge. URIC, a Texas corporation in receivership, brought six claims for breach of fiduciary duty, fraud, constructive fraud, negligence, fraudulent conveyance, and conversion against the banks involved in the loan of funds from URIC to a trust and back to URIC’s parent company seeking to recover the $14,000,000.00 lost on the investment. On appeal, URIC challenged the district court’s dismissal of all claims except negligence (dismissed on statute of limitations grounds) and the denial of its motion to further amend the complaint.
This Court affirms the decisions of the district court for substantially the same reasons stated by the district court.
For the reasons set forth above, the judgment of the district court is AFFIRMED.